IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF: EUGENE BEST,              : No. 84 MAL 2020
DECEASED                                    :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: TIFFANY MCCALL                 : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2020, the Petition for Allowance of Appeal

is DENIED.